NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMANTHA FINCH,                                 No. 17-15207

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01503-SRB

 v.
                                                MEMORANDUM*
MOUNTAIN PARK HEALTH CENTER, a
corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Samantha Finch appeals pro se from the district court’s judgment dismissing

her action alleging claims under Title VII and the Fair Labor Standards Act. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with court orders. In re Phenylpropanolamine


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006). We affirm.

      The district court did not abuse its discretion by dismissing Finch’s action

because Finch failed to comply with the district court’s orders to file a fourth

amended complaint after the district court warned her twice that failure to comply

would result in dismissal of her action. See id. at 1226-29 (discussing the five

factors the district court must weigh before dismissing a case for failure to comply

with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)

(although preferred, the district court is not required to make explicit findings; this

court may review the record independently to determine if the district court has

abused its discretion).

      Because we affirm the district court’s dismissal of Finch’s action for failure

to comply with court orders, we do not consider Finch’s challenges to the district

court’s interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th

Cir. 1996) (“[I]nterlocutory orders, generally appealable after final judgment, are

not appealable after a dismissal for failure to prosecute, whether the failure to

prosecute is purposeful or is a result of negligence or mistake.” (citation and

internal quotation marks omitted)).

      We reject as unsupported by the record and without merit Finch’s

contentions that the district court was biased or engaged in misconduct.

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                      17-15207
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The parties’ requests for sanctions, set forth in the answering and reply

briefs, are denied.

      Defendants’ request for attorney’s fees and costs, set forth in the answering

brief, is denied without prejudice to re-filing in compliance with Federal Rule of

Appellate Procedure 39 and Ninth Circuit Rule 39-1.

      AFFIRMED.




                                         3                                    17-15207